Citation Nr: 1824265	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-34 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), mood disorder, depression, and/or anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to March 1968, including service in the Republic of Vietnam during the Vietnam War era.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran requested a Board hearing in his October 2014 substantive appeal.  Subsequently, in a March 2016 correspondence, the Veteran withdrew his hearing request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2017).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Ischemic Heart Disease

In his March 2012 Notice of Disagreement (NOD), the Veteran asserted that he had been under the care of a private physician, Dr. M. B., for over 15 years and that this doctor has confirmed a diagnosis of ischemic heart disease.  The Veteran also submitted an Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) completed by Dr. M. B. as well as a VA Form 21-4142 release for private treatment records from Dr. M. B.

The Board notes that in the March 2012 DBQ, Dr. M. B. asserted the Veteran has ischemic heart disease, but provided diagnoses of hypertension, left bundle branch block, and obesity.  However, the doctor did not provide any clinical diagnosis of ischemic heart disease.  Furthermore, the doctor referenced a February 2008 private myocardial perfusion scan revealed "[n]o exercise induced elctrocardiomyographic ischemia" and "[n]o evidence of reversible ischemia noticed on nuclear images." Mild left ventricular systolic dysfunction was noted.  That record also noted that an echocardiogram revealed a 60 percent ejection fraction with no wall motion abnormalities.  As such, the Board finds that this DBQ is of no probative value.

The Board further notes that the record does not reflect that the RO attempted to obtain private treatment records from Dr. M. B.  The Board is cognizant that VA is obliged to assist a Veteran to obtain evidence pertinent to his claim.  See, 38 U.S.C. § 5103A (2012).  As such, the Board finds that a remand is required to obtain updated medical records and an addendum to the April 2011 VA examination opinion.

Acquired Psychiatric Disorder

The Veteran was afforded a VA PTSD examination in February 2012.  Initially, the examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  Specifically, the examination showed the Veteran did not meet the complete requirements of Criterion C, D, E, and F.  A diagnosis of mood disorder, not otherwise specified, was noted.  Symptoms of depressed mood, anxiety, and chronic sleep impairment were noted.  The examiner concluded that the Veteran's "[m]ood disorder NOS incorporates history of depressive and anxiety symptoms related to childhood mistreatment, family and marital distress, financial stress, health concerns and family history of mental conditions."  The Board notes that, with respect to Criterion D, although the examiner noted that the Veteran experienced difficulty falling or staying asleep, they did not note hypervigilance.  A review of the VA treatment records, however, notes the Veteran reported experiencing hypervigilance in separate June, September, October, November, and December 2011 treatment records.  Of note, in the June 2011 VA treatment record, the Veteran was noted as being "very hypervigilant".  This indicates to the Board that a thorough review of the Veteran's claims file was not performed by the examiner.  As such, the Board finds this examination to be inadequate.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2016), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

In his October 2014 substantive appeal, the Veteran stated that he began experiencing anxiety and depression in Vietnam due to the way he was treated by his fellow soldiers.  The Veteran further indicated continuous symptoms of nightmares, panic attacks, depression, and anxiety since he returned from Vietnam.  

Finally, the Board notes that although complete VA treatment records have not been associated with the file, VA treatment records subsequent to the February 2012 VA examination note diagnoses of chronic PTSD and dysthymia.  

For the foregoing reasons, the Board finds that a remand is required to provide the Veteran with a new VA examination to clarify the nature and etiology of his claimed acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  The AOJ should undertake appropriate development to obtain treatment records from Dr. M. B. relevant to the Veteran's claim for ischemic heart disease.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

3.  The AOJ should undertake appropriate development to obtain treatment records from the Vet Center relevant to the Veteran's claim for an acquired psychiatric disorder.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

4.  After, and only after, completion of steps one through three above, arrange for the Veteran to undergo a VA examination with a VA or VA-contracted psychiatrist or psychologist to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder, to include PTSD, mood disorder, depression, and/or anxiety disorder.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

After the record review, thorough examination and interview of the Veteran, the VA examiner should:

a.  Identify any diagnosed psychiatric disorder present.  If a diagnosis of PTSD is not found, the examiner should provide a rationale and address the PTSD diagnoses prior and subsequent to the February 2012 VA PTSD examination.

b.  If a diagnosis of PTSD is found, state whether the claimed stressors support the diagnosis of PTSD, and state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that PTSD is related to the claimed stressors, to include a fear of hostile military or terrorist activity.

For purposes of the examination only, the examiner should accept as true the Veteran's claimed stressors related to his fear of hostile military or terrorist activity.

The Board invites the examiner's attention to the lay statements made by the Veteran in his October 2014 substantive notice of appeal.

The Board invites the examiner's attention to VA treatment records subsequent to the February 2012 VA examination which note diagnoses of chronic PTSD and dysthymia.

c.  For each diagnosis found other than PTSD, state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder had its onset during or is otherwise related to any in-service disease, event, or injury.

5.  After, and only after, completion of steps one through three above, regarding the Veteran's claim of service connection for eschemic heart disease, obtain an addendum opinion from the VA examiner who conducted the April 2011 VA examination and provided the accompanying opinions, if available.  If the previous examiner is not available, obtain such opinion from a suitable substitute.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the examination report must reflect that such a review was accomplished.

The medical professional must review the March 2012 private DBQ, any treatment records obtained from Dr. M. B., and all relevant VA treatment records available and must address the impact of this evidence on the previous April 2011 opinion.  

State whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed ischemic heart disease had its onset during or is otherwise related to any in-service disease, event, or injury, to include exposure to herbicides.

6.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




